Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 4, line 18 through page 6, line 6, filed 26 August 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,105,890) in view of Kawabe et al. (US 20130157086) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,105,890) in view of Araki et al. (US 2014/0154500)
Claim 1:	Kim et al. in Figures 205 disclose a wound-type battery (i.e. a cylindrical type secondary battery) comprising: a wound electrode group (20) that includes a first electrode (25) and a second electrode (25) having a polarity opposite to that of the first electrode (col. 4: 36-43); an electrolyte (col. 5: 20-21); a battery case (can 10a) that houses the electrode group and the electrolyte; a sealing plate (80) that seals an opening of the battery case (can 10a); an insulating plate (13a) that is disposed between the electrode group (20) and the sealing plate (80) and that has a hole (i.e. a hole through which tab 27 passes); a first tab (27) that passes through the hole to electrically connect the first electrode (25) and the sealing plate (80) to each 
wherein at least a part of a region of the first tab (27) that extends through the hole to a sealing plate (80) side is covered with a tab adhesive (col. 5: 14-16) on a side facing the insulating plate (13a)(col. 4: 33-col. 6: 16). See also entire document.
Kim et al. do not disclose a tab tape, wherein the tab tape includes at least a first adhesive layer on a first tab side and a second adhesive layer on a side opposite the first adhesive layer and is in contact with the first tab through the first adhesive layer.
	Araki et al. disclose a double-sided adhesive tape widely used for electrical products (paragraph [0002], wherein the tape includes a first adhesive layer and a second adhesive layer) on a side opposite the first adhesive layer (see, e.g., paragraph [0001] which discloses double-sided adhesive tape including acrylic-based adhesive layers formed by photopolymerization and provided on respective sides of a polyethylene foam substrate), wherein the second adhesive layer comprises a curable resin composition or a cured product thereof (see e.g. the abstract which discloses that the acrylic-based adhesive layers are formed from a cured resin composition). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of Kim et al. with the adhesive tape of Araki et al. such that tab tape includes at least a 
	One of ordinary skill in the art would have been motivated to make the modification to provide a double-sided adhesive tape having an acrylic foam substrate having improved X-Y directional conformability (i.e., adhesion to a curved surface) of the double-sided adhesive tape when flat material with different linear expansion coefficients are bonded with the double-sided adhesive tape (paragraph [004]), and to provide a double-sided adhesive tape that would have adapted to different materials and surface conditions of various adherents.
Claim 3:	The rejection of claim 3 is a set forth above in claim 1 wherein Araki et al. further disclose that the curable resin composition is a thermosetting resin composition (paragraphs [0047]-[0049]).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that the tape of the Araki et al. combination is of a composition similar to that instantly claimed (i.e. an adhesive), the tab tape of the Kim et al. combination renders obvious a second adhesive layer having insulating properties. 
Claim 5:	Kim et al. in Figures 205 disclose a wound-type battery (i.e. a cylindrical type secondary battery) comprising: a wound electrode group (20) that includes a first electrode (25) and a second electrode (25) having a polarity opposite to that of the first electrode (col. 4: 36-43); an electrolyte (col. 5: 20-21); a battery case 
wherein at least a part of a region of the first tab (27) that extends through the hole to a sealing plate (80) side is covered with a tab adhesive (col. 5: 14-16) on a side facing the insulating plate (13a)(col. 4: 33-col. 6: 16). See also entire document.
Kim et al. do not disclose a tab tape, wherein the tab tape includes at least a first adhesive layer on a first tab side and a second adhesive layer on a side opposite the first adhesive layer and is in contact with the first tab through the first adhesive layer.
	Araki et al. disclose a double-sided adhesive tape widely used for electrical products (paragraph [0002], wherein the tape includes a first adhesive layer and a second adhesive layer) on a side opposite the first adhesive layer (see, e.g., paragraph [0001] which discloses double-sided adhesive tape including acrylic-based adhesive layers formed by photopolymerization and provided on respective sides of a polyethylene foam substrate), wherein the second adhesive layer comprises a curable resin composition or a cured product thereof (see e.g. the abstract which discloses 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of Kim et al. with the adhesive tape of Araki et al. such that tab tape includes at least a first adhesive layer on the first tab side (27 of Kim et al.) and a second adhesive layer on a side opposite the first adhesive layer and is in contact with the first tab (27 or Kim et al.) through the first adhesive layer. 
With the combination and given that the tab tape is disposed in and extends from the hole of insulating plate 13a, the tab tape of the Araki et al. combination would obviously be disposed so as to cover at least a part of the hole, and at least a part of the tab tape faces the insulating plate (13a of Kim et al.)
	One of ordinary skill in the art would have been motivated to make the modification to provide a double-sided adhesive tape having an acrylic foam substrate having improved X-Y directional conformability (i.e., adhesion to a curved surface) of the double-sided adhesive tape when flat material with different linear expansion coefficients are bonded with the double-sided adhesive tape (paragraph [004]), and to provide a double-sided adhesive tape that would have adapted to different materials and surface conditions of various adherents.


Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729